                     UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                          3:17-cv-00535-RJC-DCK

U.S. EQUAL EMPLOYMENT            )
OPPORTUNITY COMMISSION,          )
                                 )
           Plaintiff,            )
                                 )
      v.                         )               CONSENT DECREE
                                 )
JAX,     LLC   D/B/A      GOLDEN )
CORRAL,                          )
                                 )
           Defendant.            )
                                 )
     and                         )
                                 )
                                 )
SEAN FERNANDEZ,                  )
                                 )
           Plaintiff-Intervenor, )
                                 )
      v.                         )
                                 )
JAX,     LLC   D/B/A      GOLDEN )
CORRAL,      and     CORNEALIUS )
TAYLOR,                          )
                                 )
           Defendants.


      THIS MATTER comes before the Court on the parties’ Joint Motion for

Entry of Consent Decree, (Doc. No. 20).

      The Equal Employment Opportunity Commission (the “Commission”)

instituted this action pursuant to Section 706(f)(1) and (3) of Title VII of the
                                       1
Civil Rights Act of 1964, as amended, 42 U.S.C. Section 2000e-5(f)(1) and (3)

(“Title VII”), and Section 107(a) of the ADA, 42 U.S.C. § 12117(a), which

incorporates by reference Section 706(f)(1) and (3) of Title VII, and Section 102

of the Civil Rights Act of 1991 (the “ADA”), 42 U.S.C. § 1981a.              The

Commission’s complaint alleged that Defendant Jax, LLC d/b/a Golden Corral

(“Defendant”) discriminated against Sean Fernandez by subjecting Fernandez

to a hostile work environment because of his sex (male), in violation of Title

VII, and disability, in violation of the ADA. The Commission further alleges

that Defendant constructively discharged Fernandez in violation of both Title

VII and the ADA. Thereafter, Sean Fernandez intervened, through counsel,

alleging violations of Title VII, the ADA, and state law. Defendant has denied

the allegations of the Commission and Fernandez.

      The Commission, Plaintiff-Intervenor, and the Defendant, hereby

stipulate to jurisdiction of the Court over the parties and agree that the subject

matter of this action is properly before the Court.

      The parties have advised this Court that they desire to resolve the

allegations in the Complaint without the burden, expense, and delay of further

litigation.

      It is therefore the finding of this Court, made on the pleadings and the

record as a whole, that (1) the Court has jurisdiction over the parties and the


                                        2
subject matter of this action, (2) the purpose and provisions of Title VII and

the ADA will be promoted and effectuated by the entry of the Consent Decree,

and (3) this Consent Decree resolves all matters in controversy between the

parties as provided in paragraphs 1 through 18 below.

      It is therefore ORDERED, ADJUDGED, AND DECREED as follows:

      1.     Defendant shall not discriminate against any person on the basis

of sex or disability within the meaning of Title VII and/or the ADA, including

by failing to prevent and correct a hostile work environment on the basis of sex

or disability.

      2.     Defendant shall not discriminate or retaliate against any person

because of opposition to any practice made unlawful under Title VII of the Civil

Rights Act of 1964, the Americans with Disabilities Act of 1990, or because of

the filing of a charge, the giving of testimony or assistance, or the participation

in any investigation, proceeding, or hearing under those statutes.

      3.     Defendant shall pay the sum of Eighty Five Thousand Dollars

($85,000.00) in settlement of the claims raised in this action. Defendant shall

make payment by issuing a check payable to Sean Fernandez c/o Strianese

Huckert, LLP, Trustee for Sean Fernandez. Payment shall be made within

fifteen (15) days after the Court approves this Consent Decree, and Defendant

shall mail the check to Plaintiff-Intervenor counsel Tamara Huckert of


                                        3
Strianese Huckert, LLP at 3501 Monroe Rd., Charlotte, North Carolina 28205.

Within ten (10) days after the check has been sent, Defendant shall send to the

Commission, a copy of the check and proof of its delivery to Plaintiff-Intervenor

counsel. Neither the Commission nor Defendant make any representation, or

assume any responsibility for any tax liability, assessments, interest,

penalties, and/or costs that Fernandez may or may not incur on such payments

under local, state, and/or federal law.

      4.    Within ten (10) days of the entry of this Consent Decree by the

Court, Defendant shall eliminate from the employment records of Sean

Fernandez any and all documents, entries, or references of any kind relating

to the facts and circumstances which led to the filing of EEOC Charge Number

430-2016-01359 and the related events that occurred thereafter, including this

litigation. Within fifteen (15) days of the entry of this Consent Decree by the

Court, Defendant shall report compliance with this provision to the

Commission.

      5.    Within ninety-five (95) days after the Consent Decree is entered,

the District Manager, Human Resources Manager, and General Manager for

Defendant’s facility in Matthews, North Carolina shall prepare, sign, and

distribute to employees at that facility a letter containing the following: (a) a

statement that Title VII of the Civil Rights Act of 1964 prohibits discrimination


                                          4
and/or harassment based on sex; (b) a statement that the Americans with

Disabilities Act of 1990 prohibits discrimination and harassment based on

disability; (c) a statement that Defendant is distributing the letter and its

revised policy (described in paragraph 6) by agreement with the Equal

Employment Opportunity Commission; (d) a statement that any employee,

including any assistant manager, manager, or supervisor, who is found to have

used sexually offensive or disability-based offensive language or who is found

to have engaged in sexually offensive or disability-based offensive conduct

shall be subject to discipline, up to termination; (e) a statement that any

manager or supervisor who fails to take appropriate action in accordance with

Defendant’s revised policy (as described in paragraph 6) in response to an

employee’s complaint of harassment and/or discrimination shall be subject to

discipline, including possible termination; and (f) a statement that no

employees will be subjected to retaliation for making complaints of

discrimination and/or harassment. The letter shall be signed by the District

Manager, Human Resources Manager, and General Manager for Defendant’s

Matthews, North Carolina facility.        Defendant shall attach the anti-

discrimination policy discussed in paragraph 6 to the above-described letter.

Within one hundred (100) days after the entry of this decree, Defendant shall

report its compliance with this paragraph to the Commission.


                                      5
     6.    Within ninety (90) days of the entry of this Consent Decree by the

Court, Defendant shall revise and replace its current anti-discrimination

policy with a revised policy, which shall include but not be limited to the

following requirements:

     a.    an explanation of the requirements of the federal equal
           employment opportunity laws, including both Title VII and its
           prohibition against sexual harassment, and the ADA and its
           prohibition against disability-based harassment;

     b.    a definition of harassment along with examples of sexual
           harassment and disability-based harassment to supplement the
           definition of harassment;

     c.    a statement that employees may report harassment to any
           manager, including the District Manager, Human Resources
           Manager, General Manager, Kitchen Managers, and Hospitality
           Managers;

     d.    The policy shall provide for the posting at each of Defendant’s
           restaurants of a notice identifying the then current
           aforementioned managers for that particular restaurant by full
           name, job title, and provide an email as well as a telephone number
           at which each manager may be contacted. If at any time during
           the term of this Consent Decree Defendant’s designated managers
           for a particular restaurant change, Defendant shall update the
           posting in that restaurant within ten (10) days of the change;

     e.    a statement that all managers, including the District Manager,
           Human Resources Manager, General Manager, Kitchen Manager,
           and Hospitality Manager, actively monitor their work areas to
           ensure employees’ compliance with the company’s anti-
           discrimination policy;

     f.    a statement that if any manager, including the District Manager,
           Human Resources Manager, General Manager, Kitchen Manager,
           or Hospitality Manager, observes, receives an oral or written

                                     6
     complaint, or otherwise obtains information from any reasonably
     credible source regarding possible harassment, the manager(s)
     shall promptly report such information to the Human Resources
     Manager.

g.   a statement that the Human Resources Manager (or his or her
     designee) shall document all such oral or written complaints or
     other information regarding a report of possible harassment;

h.   a statement that when the Human Resources Manager is notified
     of information from any reasonably credible source indicating that
     harassment may have occurred, an investigation of the possible
     harassment will be conducted, unless Defendant determines that
     other prompt corrective action will be taken to stop the alleged
     harassment.

i.   a statement that for purposes of the revised policy: (i) if Defendant
     views a source of information indicating harassment may have
     occurred as not “reasonably credible,” Defendant will document
     the specific reason(s) why it finds the source of such information to
     be not “reasonably credible;” and (ii) mere dislike or suspicion of a
     particular individual is not a sufficient reason to find a source of
     information to be not reasonably credible.

j.   a procedure for the prompt commencement of an investigation
     after a complaint is made or received and for appropriate remedial
     action to be taken upon conclusion of an investigation, such as
     written discipline, where merited, suspension without pay,
     termination, and temporary or permanent transfer to a different
     shift or facility;

k.   a statement that no form of retaliation against the target of
     harassment, individuals who provide information, or other
     individuals contacted in the course of or otherwise involved in a
     harassment investigation will be tolerated and that any such
     retaliation will result in serious disciplinary action, including
     possible discharge;

l.   a statement that any manager who permits harassment to occur,
     fails to report harassment, or fails to implement measures outlined

                                7
            in the anti-discrimination policy to remedy harassment be
            appropriately disciplined, up to and including termination,
            suspension without pay, or demotion, and that a record of such
            discipline be placed permanently in his or her personnel file;

      m.    a statement that Defendant will follow up with individual(s)
            reporting the alleged harassment and the target of the alleged
            harassment at the conclusion of the investigation, to notify those
            individuals that Defendant has taken corrective action, as
            appropriate, where merited, to address the alleged harassment;
            and

      n.    a statement that all information (correspondence, witness
            statements, notes, etc.) related to a harassment investigation be
            retained in a designated file.

      Defendant shall distribute to each current employee a copy of the policy

within the aforementioned 90-day time period. Within one hundred (100) days

of the entry of this decree, Defendant shall report compliance to the

Commission.    During the term of this Consent Decree, Defendant shall

distribute the policy to all new employees and review it with them at the time

of hire.

      7.    Within ninety-five (95) days of the entry of this decree, if

Cornealius Taylor (“Taylor”) is still employed by Defendant, Defendant shall

require Taylor to read Defendant’s anti-discrimination policy as revised

pursuant to paragraph 6, and to certify that he will comply with that policy

going forward. If Defendant receives verbal or written notice that Taylor has

engaged in any offensive sexual or disability-based comments and/or conduct


                                      8
during the duration of this Consent Decree, and the alleged comments and/or

conduct are confirmed upon an investigation pursuant to Defendant’s policy

described in paragraph 6, supra, Defendant shall promptly terminate Taylor’s

employment.

      Within one hundred (100) days of the entry of this decree, Defendant

shall report compliance with the first sentence of this paragraph to the

Commission.     Within ten (10) days of taking any action against Taylor

pursuant to this paragraph, Defendant shall report the action taken and

provide a detailed summary of the conduct allegedly engaged in by Taylor.

Within fourteen (14) days of receipt of the reports required in this paragraph,

the Commission may seek and obtain additional information from Defendant.

Defendant shall have fourteen (14) days or as much time as the parties may

agree, to provide the requested information to the Commission.

      8.    During the term of this Consent Decree, Defendant shall post a

copy of the policy described in paragraph 6, supra, in all of its North Carolina

facilities in a place where it is visible to employees. If the policy becomes

defaced or unreadable, Defendant shall replace it by posting another copy of

the policy. Within 100 days after the Consent Decree is entered, Defendant

will post the policy and notify the Commission that it has been posted.

      9.    During the term of this Consent Decree, Defendant shall provide


                                        9
an annual training program to all of its managers, including its General

Manager, Kitchen Manager, and Hospitality Manager, and employees at its

Matthews, North Carolina location. Each training program shall include an

explanation of: (a) the requirements of Title VII of the Civil Rights Act of 1964;

(b) the requirements of the Americans with Disabilities Act of 1990 (“ADA”);

(c) Title VII’s prohibition against harassment based on sex; (d) the ADA’s

prohibition against harassment based on disability; and (e) the prohibition

under Title VII and the ADA against retaliation in the workplace.

      Each training program shall also include: (a) an explanation of

Defendant’s anti-discrimination policy referenced in paragraph 6 above; (b) an

explanation of the rights and responsibilities of employees, supervisors,

managers, and human resources employees under Defendant’s anti-

discrimination policy (referenced in paragraph 6 above).

      The first training program shall be completed within one hundred (100)

days after entry of this Consent Decree by the Court.          Each subsequent

training program shall be conducted at approximately one-year intervals. At

least fifteen (15) days prior to each program, Defendant shall submit to the

Commission an agenda for the training program by electronic mail sent to

EEOC-CTDO-decree-monitoring@eeoc.gov. Defendant should presume that

the agenda is approved unless contacted by the Commission regarding the


                                       10
agenda within five (5) days of submission of the agenda. Within ten (10) days

after completion of each training program, Defendant shall certify to the

Commission the specific training which was undertaken and shall provide the

Commission with a roster of all employees in attendance.

      10.   Beginning within thirty (30) days after the entry of this Consent

Decree by the Court, and continuing throughout the term of this Consent

Decree, Defendant shall conspicuously post the attached Employee Notice,

marked Exhibit A, hereby made a part of this Consent Decree, in a place where

it is visible to employees at its Matthews, North Carolina facility. If the Notice

becomes defaced or unreadable, Defendant shall replace it by posting another

copy of the Notice. Within forty-five (45) days after entry of this Consent

Decree, Defendant shall notify the Commission that the Notice has been posted

pursuant to this provision.

      11.   During the term of this Consent Decree, Defendant shall provide

the Commission with reports at six (6) month intervals, with the first being

due four (4) months after approval by the Court of this Consent Decree. The

reports will include the following information with respect to Defendant’s

Matthews, North Carolina facility:

               A. the identities of all individuals, if any, who have complained
                  either verbally or in writing of unwelcome conduct based on
                  sex or disability, including conduct the individual believed to
                  be sexual harassment or disability-based harassment, or

                                       11
   believed to be a violation of Defendant’s policy referenced in
   paragraph 6 above. The “identity” of the individual should
   include the individual’s name, telephone number, address,
   and job title;

B. a detailed description of the complaint made by any
   individual identified in response to paragraph 11.A. if the
   complaint was made verbally, or a copy of the written
   complaint if the complaint was made in writing;

C. a detailed summary of the action taken by Defendant in
   response to any complaint made by any individual identified
   in response to paragraph 11.A.;

D. for each individual identified in 11.A. above, explain whether
   the individual’s employment status has changed in any
   respect (for example, including but not limited to,
   termination, firing, demotion, promotion, or to part-time
   from full-time) since Defendant was notified of his or her
   complaint;

E. for each individual whose employment status has changed
   as identified in 11.D. above, a detailed statement explaining
   why the individual’s employment status has changed;

F. copies of all written complaints from employees or
   statements from designated managers that were forwarded
   to the Human Resources Manager pursuant to the terms of
   paragraph 6, including the full name, last-known address,
   and last-known phone number of each individual identified
   in the complaint(s) and/or statement(s);

G. describe all actions taken in response to the complaint(s)
   identified in response to 11.F above and identify each person
   involved in investigating the complaint(s) and taking action
   on the complaint(s); and

H. a written explanation concerning information received
   regarding potential harassment that Defendant deemed to
   be not “reasonably credible” as defined in 6.i above.

                       12
      Defendant shall provide the social security number of an individual

identified in response to any subsection of paragraph 11 within three (3)

business days of a request by the Commission. Defendant shall provide copies

of all documents made or kept by Defendant related to sources of information

Defendant deemed to be not “reasonably credible” as defined in 6.i above within

three (3) business days of a request by the Commission.

      In the event there is no activity to report pursuant to this paragraph,

Defendant shall send the Commission a “negative” report indicating no

activity.

      12.   The Commission may review compliance with this Consent Decree.

As part of such review, the Commission may inspect Defendant’s Matthews,

North Carolina facility for postings pursuant to paragraphs 8 and 10 above

without notice to Defendant or its attorneys. The Commission may interview

employees and copy non-privileged documents regarding Defendant’s

compliance with the Consent Decree upon three (3) or more business days’

written notice to Christian Shinkle, Human Resources (cshinkle@jaxllc.net).

      13.   If anytime during the term of this Consent Decree, the Commission

believes that Defendant is in violation of the Consent Decree, the Commission

shall give notice of the alleged violation to Defendant. Defendant shall have


                                      13
fifteen (15) business days in which to investigate and respond to the

allegations. Thereafter, the parties shall then have a period of fifteen (15) days

or such additional period as may be agreed upon by them, in which to engage

in negotiation regarding such allegations before the Commission exercises any

remedy provided by law. The parties agree to work in good faith to resolve

such issues, including granting extensions of the deadlines referenced above

as necessary, without the need for Court intervention.

      14.   The term of this Consent Decree shall be for two (2) years from its

entry by the Court.

      15.   All notices to Defendant by the Commission pursuant to this

Consent Decree shall be sent by electronic mail to Christian Shinkle, Human

Resources at (cshinkle@jaxllc.net). If at any time during the term of this

Consent Decree Defendant’s designated point of contact changes, Defendant

shall notify the Commission and provide the name, job title, and electronic mail

address for a new designated point of contact within ten (10) days of the

change.

      16.   All reports or other documents sent to the Commission by

Defendant pursuant to this Consent Decree shall be sent by electronic mail to:

(1) EEOC-CTDO-decree-monitoring@eeoc.gov; or (2) if by regular mail to

Lynette A. Barnes, Regional Attorney, Equal Employment Opportunity


                                       14
Commission, 129 West Trade Street, Suite 400, Charlotte, NC 28202.

     17.   Each party shall bear its own costs and attorney’s fees.

     18.   This Court shall retain jurisdiction of this cause for purposes of

monitoring compliance with this Decree and entry of such further orders as

may be necessary or appropriate.


                                      Signed: November 28, 2018




                                     15
     This the 13th day of July 2018. The parties jointly request that the

Court approve and enter the Consent Decree:

EQUAL EMPLOYMENT                     JAX LLC, DBA GOLDEN CORRAL,
OPPORTUNITY COMMISSION,              Defendant
Plaintiff

                                     s/ Keith Weddington
JAMES L. LEE                         Keith Weddington (NC Bar # 14352)
Deputy General Counsel               Parker Poe Adams & Bernstein, LLP
                                     401 South Tryon Street, Suite 3000
GWENDOLYN YOUNG REAMS                Charlotte, NC 28202
Associate General Counsel            Office: 704.335.9035
                                     Fax: 704.334.4706
                                     Email:
s/ Kara Gibbon Haden                 keithweddington@parkerpoe.com
KARA GIBBON HADEN
N.C. Bar No. 26192
Acting Regional Attorney
129 West Trade Street, Suite 400
Charlotte, NC 28202                  ATTORNEY FOR DEFENDANT
E-mail: kara.haden@eeoc.gov

YLDA KOPKA
Supervisory Trial Attorney


s/ Yolanda W. Brock
Yolanda W. Brock (NC Bar #
36651)
Senior Trial Attorney
Charlotte District Office
129 West Trade Street, Suite 400
Charlotte, NC 28202
Telephone: (704) 954-6463
Facsimile: (704) 954-6412
E-mail: yolanda.brock@eeoc.gov

ATTORNEYS FOR PLAINTIFF

                                     16
SEAN FERNANDEZ, Plaintiff-
Intervenor

s/ Tamara Huckert
Tamara Huckert
NC Bar No. 35348
Strianese Huckert, LLP
3501 Monroe Rd.
Charlotte, NC 28205
Telephone: 704-966-2101
Facsimile: 704-998-5301
Email: tamara@strilaw.com


ATTORNEY FOR PLAINTIFF-
INTERVENOR SEAN
FERNANDEZ




                             17
